Case 3:20-cv-01731-GPC-LL Document 1 Filed 09/03/20 PageID.1 Page 1 of 10




 1   Mazin A. Sbaiti, Esq.
 2   Cali. Bar No. 275089
     MAS@SbaitiLaw.com
 3   SBAITI & COMPANY PLLC
 4   2200 Ross Ave.
     Suite 4900W
 5
     Dallas, TX 75201
 6   T: (214) 432-2899
 7   F: (214) 853-4367
     Counsel for Plaintiff
 8
 9
                 IN THE UNITED STATES DISTRICT COURT
10             FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
     COMANCHE PEAK POWER                            '20CV1731 GPC LL
                                           CASE NO._____________________
12   COMPANY LLC,
13
             Plaintiff,                    ORIGINAL COMPLAINT
14
15           vs.                           Demand for Jury Trial
16
     QUASAR RESOURCES PTY LTD,
17
18           Defendant.
19
20
21
22
23
24
25
26
27
28
Case 3:20-cv-01731-GPC-LL Document 1 Filed 09/03/20 PageID.2 Page 2 of 10




 1                                              I.
 2                                NATURE OF THE ACTION
 3         1.       This is an action to vindicate the rights of Plaintiff Comanche Peak
 4   Power Company LLC (“Plaintiff” or “Comanche Peak”) against Quasar Resources
 5   Pty Ltd (“Quasar” or “Defendant”) for damages.
 6         2.       In short, Comanche Peak is a nuclear energy facility. As part of its
 7   business, it must enter into contracts to purchase uranium, a commodity, which is
 8   enriched and then used in the energy generating process. It serves over a million
 9   households.
10         3.       Comanche Peak entered into a written third-party brokered Uranium
11   Confirm agreement to purchase 100,000 pounds of uranium from Quasar at $23.15
12   per pound (“Brokered Transaction”). Comanche Peak and Quasar discussed and
13   agreed that in the interests of long-term business, they would put their energies into
14   a broader master sales agreement, which would ostensibly cover the Brokered
15   Transaction and any future ones.
16         4.       Neither party evinced any intent or purpose that they would abandon the
17   Brokered Transaction already agreed upon if a broad master agreement could not be
18   reached, or not simply revert to a simple spot agreement and complete the Brokered
19   Transaction.
20         5.       During the negotiations over the master sales agreement, the price of
21   uranium fell to the point that it would have been in Comanche Peak’s interest to
22   abandon the deal. But it did not do so because it relied upon conversations with
23   Quasar wherein both parties represented that they had a firm deal for the uranium
24   purchase under the Brokered Transaction.
25         6.       When it appeared that the parties were inches from a final master sales
26   agreement—which coincided with a change in the price of uranium that was
27   unfavorable to the Defendant—Defendant verbally attempted to repudiate the entire
28
Case 3:20-cv-01731-GPC-LL Document 1 Filed 09/03/20 PageID.3 Page 3 of 10




 1   transaction; and meanwhile, Plaintiff had agreed to and executed the proposed Master
 2   Service Agreement.
 3          7.     Plaintiff, thus, brings this suit for damages.
 4                                               II.
 5                                       THE PARTIES
 6          8.     Plaintiff Comanche Peak is a Delaware limited liability company with
 7   its principal place of business in the State of Texas, and its sole member is Vistra
 8   Preferred Inc., a Delaware corporation, with its principal place of business in the State
 9   of Texas—thus, Comanche Peak is a citizen of the State of Delaware and the State of
10   Texas.
11          9.     Defendant Quasar Resources Pty Ltd. is an Australian corporation with
12   its principal place of business at Se 2 L 7 Grenfell Street, Adelaide, Australia. Its U.S.
13   headquarters are at 3550 General Atomics Court, San Diego, California 92121. It
14   may be served at its place of business or on the California Secretary of State.
15                                              III.
16                              JURISDICTION AND VENUE
17          10.    This Court has subject matter jurisdiction over this action under 28
18   U.S.C. § 1332 (diversity jurisdiction). Because the Plaintiff is a citizen of a different
19   state than Defendant’s citizenship, complete diversity thus exists, and the value of the
20   dispute or amount in controversy exceeds $75,000, diversity jurisdiction is met here.
21          11.    Venue is proper in this Court under 28 U.S.C. § 1391 because a
22   substantial number of the acts or omissions giving rise to the claims hereof occurred
23   in this District.
24          12.    General personal jurisdiction over the Defendant is proper because
25   Defendant has purposefully availed itself of the State of California, the California
26   market, California businesses, and the California laws by maintaining its U.S.
27   headquarters in California and thus availing itself of the protection of the laws of
28
Case 3:20-cv-01731-GPC-LL Document 1 Filed 09/03/20 PageID.4 Page 4 of 10




 1   California. Specific jurisdiction exists here because a substantial portion of the acts
 2   or omissions giving rise to the action occurred in California.
 3                                             IV.
 4                               FACTUAL BACKGROUND
 5         13.    Plaintiff Comanche Peak is a nuclear-powered electrical generation
 6   plant that supplies power and electricity to end users across the United States.
 7         14.    Defendant Quasar is an Australia-based mineral exploration company
 8   that mines and sells, among other minerals, Triuranium Octoxide (“U3O8”), a
 9   compound of uranium that is used in the nuclear fuel cycle to provide the power
10   source for Comanche Peak.
11         15.    Comanche Peak relies on suppliers like Quasar to supply a steady stream
12   of the raw materials, such as U3O8, that it needs to run its power plants.
13         16.    On November 10, 2017, Plaintiff Comanche Peak and Defendant Quasar
14   negotiated a Brokered Transaction via a third-party broker in which Quasar agreed to
15   sell a specific quantify of U3O8, 100,000 pounds, at a specific price, $23.15 per
16   pound, to Comanche Peak for a total of $2,315,000 (the “Agreement”).
17         17.    However, while parties to such a transaction might consider entering
18   into a spot agreement, the parties here expanded their discussions to a broader scope
19   and agreed that they would enter into a master sales agreement (“MSA”) which would
20   allow them to do more business in the future to buy/sell additional quantities of U3O8.
21         18.    Comanche Peak and Quasar then began documenting the MSA that
22   contained not only the agreed-on key terms as those recited in the brokered trade
23   confirmation of quantity and price, but also other issues such as delivery, taxes,
24   buyer/seller obligations etc., that parties may optionally include but are not
25   necessarily required.
26         19.    Between December of 2017 and October of 2018, Comanche Peak relied
27   on Quasar’s promises—and repeated reassurances—that it had an agreement to
28   receive 100,000 pounds of U3O8 at a price of $23.15 per pound, and engaged in
Case 3:20-cv-01731-GPC-LL Document 1 Filed 09/03/20 PageID.5 Page 5 of 10




 1   meaningful good faith negotiations with Quasar over the MSA, and did not press to
 2   finalize the Agreement.
 3         20.    At all relevant times, Quasar repeatedly assured Comanche Peak and
 4   made affirmative representations that a finalized version of the MSA was
 5   forthcoming and that it had Comanche Peak’s U3O8 ready for shipment.
 6         21.    At all relevant times, Quasar made affirmative representations that the
 7   Agreement was still in force, and never stated that it was contingent on the MSA—
 8   i.e., Comanche Peak was never led to believe that absent an executed MSA, the
 9   Agreement could not be consummated or could be re-traded from the written material
10   terms of the brokered trade confirmation.
11         22.    By October 2018, the MSA was complete and ready for both parties’
12   execution.
13         23.    However, after almost a year of back and forth negotiations (largely due
14   to Quasar’s delay and lag in revising drafts of the MSA that went between the two
15   parties), Quasar suddenly notified Comanche Peak verbally that it did not intend to
16   sign the MSA because the price of U3O8 had fluctuated to the point that the
17   Agreement was no longer favorable to Quasar.
18         24.    The price had at different times been to Comanche Peak’s disadvantage,
19   yet it did not terminate the MSA because the parties had reached agreement on the
20   material terms.
21         25.    Indeed, in the months between the brokered trade confirmation and
22   Comanche Peak’s execution of the MSA the market price of U3O8 had fallen from
23   the agreed-upon price of $23.13, to $22.65. It would have been to Comanche Peak’s
24   benefit to abandon the Agreement and make lower-priced purchases. But Comanche
25   Peak did not do so because all of the parties’ communications affirmed the existence
26   of a final, enforceable contract.
27         26.    Thus, Comanche Peak materially changed its position in reliance on the
28   promises made by the Defendant.
Case 3:20-cv-01731-GPC-LL Document 1 Filed 09/03/20 PageID.6 Page 6 of 10




 1         27.        Indeed, Comanche Peak rightly believed that it was bound by the
 2   Agreement with Quasar, and thus, did not back out (or even attempt to back out) to
 3   take advantage of the more favorable market price by re-trading the deal with Quasar
 4   or seeking out a better deal with a different counter-party—it understood that it was
 5   already legally bound by its enforceable Agreement with Quasar.
 6         28.        This change in price is reflected in the following graphic:
 7
 8
             Zoom     Sy   All                                                From   ov 10, 2017      To   ovl , 2018
 9
10                                                                                                              30


11
12
13
14                                                                                                              20


15                                                                                                            17.5
             Nov'l7        Jan '18       Mar'l8           May'l8           Jul '18           Sep'l8          ov '18
16
17
18
                                     -     Uranium Spot Price      Long-term Uranium Price
19
20   Source: https://www.cameco.com/invest/markets/uranium-price
21         29.        When Quasar saw that the price had gone up several dollars, it
22   abandoned the contract in bad faith and repudiated it (or attempted to).
23         30.        Comanche Peak rejected Quasar’s attempt to unilaterally terminate the
24   Agreement and sent over the executed MSA.
25         31.        Due to its reliance on the Agreement, the negotiations of the Master
26   Sales Agreement, and Quasar’s repeated assurances that it intended to honor the
27   Agreement, Comanche Peak had not previously sought to obtain U3O8 from alternate
28   sources at more favorable prices.
Case 3:20-cv-01731-GPC-LL Document 1 Filed 09/03/20 PageID.7 Page 7 of 10




 1         32.    Quasar’s timing of its termination coincided with a rise in market price
 2   that inflicted the greatest amount of damage on Comanche Peak.
 3         33.    Comanche Peak has been damaged by Quasar’s actions.
 4                                             V.
 5                                  CAUSES OF ACTION
 6                                 FIRST CAUSE OF ACTION
 7                         Breach of Contract / Promissory Estoppel
 8         34.    The foregoing factual allegations are incorporated by reference as if
 9   fully set forth herein.
10         35.    Plaintiff had an Agreement with Defendant for the purchase and sale of
11   100,000 pounds of U3O8 uranium for $23.15 per pound.
12         36.    Defendant’s agents specifically promised in writing that delivery would
13   be made on the terms already set forth.
14         37.    The parties’ Agreement meets all the required criteria for a contract
15   under the Uniform Commercial Code.
16         38.    While the parties embarked on negotiating an MSA, that did not vitiate
17   or replace the Agreement already reached.
18         39.    Plaintiff materially changed its position in reliance on Defendant’s
19   representations and omissions which at all relevant times evinced Defendant’s
20   promise and reassurance that it would honor the Agreement.
21         40.    Defendant’s reassurances followed by its sudden repudiation operate as
22   a waiver of any condition precedent to consummating the Agreement other than
23   tender of payment.
24         41.    Defendant’s repudiation of the Agreement and/or refusal to sign the
25   MSA is thus a breach of contract.
26         42.    Defendant is estopped from denying the enforceability of the Agreement
27   as a contract under both New York and/or California law.
28
Case 3:20-cv-01731-GPC-LL Document 1 Filed 09/03/20 PageID.8 Page 8 of 10




 1          43.      Defendant’s refusal to honor its Agreement has caused Plaintiff
 2   damages.
 3          44.      Plaintiff is thus entitled to damages under a traditional breach of contract
 4   theory and/or under the Restatement 2d of Contracts § 90 (promissory estoppel)
 5   (adopted under New York and California law).
 6                                  SECOND CAUSE OF ACTION
 7                                 Breach of Duty of Good Faith
 8          45.      The foregoing factual allegations are incorporated by reference as if
 9   fully set forth herein.
10          46.      Plaintiff had an Agreement with Defendant for the purchase and sale of
11   100,000 pounds of U3O8 uranium for $23.15 per pound.
12          47.      Defendant’s denying the enforceability of the Agreement and/or the
13   MSA is a breach of the duty of good faith and fair dealing implied in every transaction
14   under New York and/or California law.
15          48.      Plaintiff is thus entitled to damages caused by the breach of the duty of
16   good faith and fair dealing.
17                                   THIRD CAUSE OF ACTION
18                                  Negligent Misrepresentation
19          49.      The foregoing allegations are incorporated by reference as if fully set
20   forth herein.
21          50.      Defendant repeatedly represented that it intended to move forward with
22   the Agreement and did not condition same solely on completion and execution of the
23   MSA.
24          51.      Defendant’s agents specifically promised in writing that delivery would
25   be made on the terms already set forth.
26          52.      Defendant made no mention of the fact that, and omitted that, it had
27   changed such an intent.
28
Case 3:20-cv-01731-GPC-LL Document 1 Filed 09/03/20 PageID.9 Page 9 of 10




 1          53.   Defendant’s misrepresentations and omissions were at best the result of
 2   negligence and failure to apprise Plaintiff of the truth which was that Quasar intended
 3   to repudiate the agreement.
 4          54.   Plaintiff has been damaged by the negligent misrepresentations and
 5   omissions.
 6                                 FOURTH CAUSE OF ACTION
 7                                    Unjust Enrichment
 8          55.   The foregoing factual allegations are incorporated by reference as if
 9   fully set forth herein.
10          56.   The foregoing factual allegations set forth the basis for Plaintiff’s claim
11   that Defendant’s actions are inequitable such that it would be unjust to permit
12   Defendant to retain the benefit of its inequitable conduct.
13          57.   Plaintiff alleges in the alternative that in the event no contract is found,
14   it would be unjust for Defendant to retain the benefits of its actions and omissions,
15   and Plaintiff should be awarded same to avoid unjust enrichment.
16                                              VI.
17
                                    PRAYER FOR RELIEF
18
            58.   Plaintiff requests relief in the form of a judgment for damages,
19
20
     attorneys’ fees, restitution, disgorgement, and any other relief to which it justly

21   entitled.
22
                                               VII.
23
24                             TRIAL BY JURY REQUESTED
25
            59.   Plaintiff requests trial by jury on all matters and issues triable to a jury
26
27   under applicable law.
28
Case 3:20-cv-01731-GPC-LL Document 1 Filed 09/03/20 PageID.10 Page 10 of 10




  1   Dated: September 3, 2020          Respectfully submitted,
  2
                                        SBAITI & COMPANY PLLC
  3
  4                                     /s/ Mazin A. Sbaiti
                                        Mazin A. Sbaiti
  5
                                        CA Bar No. 275089
  6                                     mas@sbaitilaw.com
  7                                     J.P. Morgan Chase Tower
                                        2200 Ross Avenue – Suite 4900W
  8                                     Dallas, TX 75201
  9                                     T: (214) 432-2899
                                        F: (214) 853-4367
 10
 11                                     Counsel for Plaintiff
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
